NO. 12-09-00230-CV

                      IN THE COURT OF APPEALS

         TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS


DION RUDKIN,                                    '    APPEAL FROM THE 188TH
APPELLANT

V.                                              '    JUDICIAL DISTRICT COURT OF

GOOD SHEPHERD
MEDICAL CENTER, INC.,
APPELLEE                                        '    GREGG COUNTY, TEXAS

                             MEMORANDUM OPINION
                                 PER CURIAM
        This appeal is being dismissed because Appellant has failed, after notice, to
 pay or make arrangements to pay the district clerk=s fee for preparing the clerk=s
 record. Appellant appeals from a judgment signed on April 29, 2009. On August 28,
 2009, this court notified the district clerk and the court reporter that their respective
 records were due to have been filed by August 27, 2009, but had not yet been filed.
 They were further informed that the court had extended the time to file their records or
 request an extension until September 28, 2009. The district clerk responded that
 Appellant had not paid the required preparation fee.
        On October 1, 2009, this court notified Appellant that the district clerk’s
 correspondence to this court stated that the reason for the delay in filing the clerk’s
 record was Appellant’s nonpayment of the required preparation fee. Appellant was
 further informed that, pursuant to Texas Rules of Appellate Procedure 37.3(b) and
 42.3(c), the appeal would be dismissed unless proof of full payment to the district
 clerk was provided on or before October 12, 2009.
       Appellant has neither provided proof of full payment or otherwise responded to
this court=s notice. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 37.3(b),
42.3(c).
Opinion delivered October 21, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                      (PUBLISH)